Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No 10,828,943.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporating a means for communicating with another tire monitoring device would have been obvious to one of ordinary skill, since one of ordinary skill would have deemed it beneficial to allow interaction between the units so as to ensure redundant checks amongst the tire pressure to ensure no one particular unit is below a desired pressure without notifying the other units.
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,7-8,10,11,12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrucelli(USPGPUB 2007/0193349).
  -- In considering claim 1, the claimed subject matter that is met by Petrucelli includes:
	1) the tire monitoring device configured to be mounted on a wheel and comprising: 
		i) the pressure sensor configured to sense an inflation pressure of a tire on the wheel is met by the pressure sensor(340); 
		ii) the wireless communication interface configured to receive data indicative of a command to indicate tire pressure is met by the wake circuit(360); 
		iii) the non-transitory storage configured to store a predetermined pressure value is met by the memory(320) which would constitute RAM and ROM(see: sec[0050]); 
		iv) the indicator configured to provide a first indication and a second indication, wherein the first indication is different from the second indication is met by the display(90) which has at least one and includes additional output types, each of which is distinguishable from the other to the human eyes(see: sec[0043]); 
		v) the processing system configured to operate the indicator to provide the first indication or the second indication responsive to receipt of the command to indicate tire pressure, and based at least in part on the inflation pressure and the predetermined pressure value is met by the processor(310) which executes program code, and thereby causes the indicator(50,90) to operate based on command(see: from the program instructions stored in memory(see: sec[0054]).
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:  	
	1) the indicator comprises a visual indicator are met by the indicators(50,90).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the indicator comprises an audible indicator is met by the audio output(1725).
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the temperature sensor for sensing a temperature of the wheel or a temperature of gas inside the tire is met by the temperature sensor(see: sec[0070]).
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above
 -- Claim 11 recites subject matter that is met as discussed in claim 10 above, as well as:
	1) the control device comprising a wireless communication interface configured to transmit data indicative of a command to at least one of the plurality of tire monitoring devices is met by the wake circuit(360) being awakened from a remote source such as handheld device(see: sec[0054]).
  -- Claim 12 recites subject matter that is met as discussed in claim 10 above, as well as:
	1) the configuration device comprising a wireless communication interface configured to transmit data indicative of a configuration command to at least one of the plurality of tire monitoring devices is met by the programming unit(1700) which provides user inputs for programming the tire monitor(see: secs[079]).
  -- Claim 14 recites a method that is met as discussed in claim 1 above. 
  -- Claim 15 recites subject matter that is met as discussed in claim 14 above, as well as:
	1) transmitting data of the inflation pressure to the control device using the wireless communication interface is met(see: sec[0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2,9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrucelli.
  -- With regards to claim 2, the examiner takes official notice that intercommunication between a network or sensors is well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate interaction between sensors in the system of Petrucelli, since this would have helped ensure that no particular unit would go unnoticed if falling behind in adequate tire pressure.
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, except for:
	1) configured for use on an aircraft tire.
	The examiner takes Official Notice that in the tire pressure monitoring art, use of tire pressure monitors on aircraft tires is notoriously well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aircraft tire into the system of Petrucelli, since this would have provided an adequate and reliable means of monitoring aircraft tires.
   -- Claim 13 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the wireless communication interface of the configuration device has a transmit range of less than 1m.
	Although the specific range of communication is not disclosed by Petrucelli, it would have constituted a design choice to one of ordinary skill to incorporate any distance as desired, since one of ordinary skill would have recognized the most optimal distance between the units in the system.
Allowable Subject Matter
Claims 3-5, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687